Exhibit 10.1
 
 
THIRD AMENDMENT TO OFFICE LEASE
 
This Third Amendment to Office Lease (the “Third Amendment”), dated July 11,
2011, is made by and between DOUGLAS EMMETT 2000, LLC, a Delaware limited
liability company (“Landlord”), with offices at 808 Wilshire Boulevard, Suite
200, Santa Monica, California 90401, and REACHLOCAL, INC., a Delaware
corporation (“Tenant”), with offices at 21700 Oxnard Street, Suite 1600,
Woodland Hills, California 91367.
 
 
WHEREAS,
 
A.           Landlord and Tenant are parties to a certain Office Lease dated
August 30, 2006 (the “Original Lease”), as amended by a certain First Amendment
to Office Lease dated January 31, 2008 (the “First Amendment”); a certain
Memorandum of Lease Term Dates and Rent dated March 31, 2008; and a certain
Memorandum of Lease Term Dates and Rent dated July 11, 2008 (collectively, the
“Memoranda” and, collectively with the Original Lease and the First Amendment,
the “Lease”) pursuant to which Tenant leases from Landlord and Landlord leases
to Tenant space in the property located at 21700 Oxnard Street, Woodland Hills,
California 91367 (the “Building”), commonly known as Suite 1500, Suite 1600 and
Suite 1610 (collectively, the “Existing Premises”);
 
B.           Landlord and Tenant subsequently entered into that certain Second
Amendment to Office Lease dated September 1, 2010 (the “Second Amendment”)
pursuant to which Tenant expanded its occupancy in two (2) phases to include a
portion of the 15th and 16th floors;
 
C.           The provisions of the Second Amendment specify that the Phase I and
Phase II Expansion Dates shall be the ninety-first (91st) day after the
respective Delivery Dates;
 
D.           The provisions of the Second Amendment further specify that the
Tenant’s Share and Tenant’s Share of Common Area shall be appropriately adjusted
based upon the final certification of the Usable Area of the 16th Floor;
 
E.           Certification of the Usable Area has now been received.
 
NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the sufficiency of which
Landlord and Tenant hereby acknowledge, Landlord and Tenant agree:
 
1.
Confirmation of Defined Terms. Unless modified herein, all terms previously
defined and capitalized in the Lease shall hold the same meaning for the
purposes of this Third Amendment.

 
2.
Confirmation of Expansion Dates and Term. The Phase I Expansion Date is hereby
confirmed to be March 2, 2011 and the Term is hereby confirmed from and
including March 2, 2011 to and including December 31, 2021; and the Phase II
Expansion Date is hereby confirmed to be March 30, 2011 and the Term is hereby
confirmed from and including March 30, 2011 to and including December 31, 2021.

 
3.
Confirmation of Usable Area, Tenant’s Share and Tenant’s Common Area Share. The
Usable Area of the 16th Floor is hereby confirmed to be 22,856 square feet.
Tenant’s Share for the 16th floor is confirmed to be 5.8%; and Tenant’s Common
Area Share for the 16th floor is confirmed to be 3.87%.

 
Suites
Square Feet of
Usable Area
Tenant’s
Share
Tenant’s Share of the
Common Area
1600/1610
12,055
3.06%
2.04%
1635
880
0.22%
0.15%
1640
1,957
0.50%
0.33%
1650
6,218
1.58%
1.05%
1680
1,746
0.44%
0.30%
TOTAL
22,856
5.80%
3.87%



 
 

--------------------------------------------------------------------------------

 
THIRD AMENDMENT TO OFFICE LEASE (continued)
 
 
4.
Revision in Fixed Monthly Rent.

 
a) Phase I Expansion Premises
 
Commencing March 2,2011 and continuing through March 31, 2012, the Fixed Monthly
Rent payable by Tenant shall be $10,057.90 per month. Commencing April 1, 2012
and continuing through March 31, 2013, the Fixed Monthly Rent payable by Tenant
shall increase from $10,057.90 per month to $10,359.64 per month;
 
Commencing April 1, 2013 and continuing through March 31, 2014, the Fixed
Monthly Rent payable by Tenant shall increase from $10,359.64 per month to
$10,670.43 per month;
 
Commencing April 1, 2014 and continuing through March 31, 2015, the Fixed
Monthly Rent payable by Tenant shall increase from $10,670.43 per month to
$10,990.54 per month;
 
Commencing April 1, 2015 and continuing through March 31, 2016, the Fixed
Monthly Rent payable by Tenant shall increase from $10,990.54 per month to
$11,320.26 per month;
 
Commencing April 1, 2016 and continuing through March 31, 2017, the Fixed
Monthly Rent payable by Tenant shall increase from $11,320.26 per month to
$11,659.86 per month;
 
Commencing April 1, 2017 and continuing through March 31, 2018, the Fixed
Monthly Rent payable by Tenant shall increase from $11,659.86 per month to
$12,009.66 per month;
 
Commencing April 1, 2018 and continuing through March 31, 2019, the Fixed
Monthly Rent payable by Tenant shall increase from $12,009.66 per month to
$12,369.95 per month;
 
Commencing April 1, 2019 and continuing through March 31, 2020, the Fixed
Monthly Rent payable by Tenant shall increase from $12,369.95 per month to
$12,741.05 per month;
 
Commencing April 1, 2020 and continuing through March 31, 2021, the Fixed
Monthly Rent payable by Tenant shall increase from $12,741.05 per month to
$13,123.28 per month; and
 
Commencing April 1, 2021 and continuing throughout the remainder of the Extended
Term, the Fixed Monthly Rent payable by Tenant shall increase from $13,123.28
per month to $13,516.98 per month.
 
b) Phase II Expansion Premises
 
Commencing-March 30, 2011 and continuing through March 31, 2012, the Fixed
Monthly Rent payable by Tenant shall be $28,145.10 per month.
 
Commencing April 1, 2012 and continuing through March 31, 2013, the Fixed
Monthly Rent payable by Tenant shall increase from $28,145.10 per month to
$28,989.45 per month;
 
Commencing April 1, 2013 and continuing through March 31, 2014, the Fixed
Monthly Rent payable by Tenant shall increase from $28,989.45 per month to
$29,859.14 per month;
 
Commencing April 1, 2014 and continuing through March 31, 2015, the Fixed
Monthly Rent payable by Tenant shall increase from $29,859.14 per month to
$30,754.91 per month;
 
Commencing April 1, 2015 and continuing through March 31, 2016, the Fixed
Monthly Rent payable by Tenant shall increase from $30,754.91 per month to
$31,677.56 per month;
 
Commencing April 1, 2016 and continuing through March 31, 2017, the Fixed
Monthly Rent payable by Tenant shall increase from $31,677.56 per month to
$32,627.88 per month;
 
Commencing April 1, 2017 and continuing through March 31, 2018, the Fixed
Monthly Rent payable by Tenant shall increase from $32,627.88 per month to
$33,606.72 per month;
 
Commencing April 1, 2018 and continuing through March 31, 2019, the Fixed
Monthly Rent payable by Tenant shall increase from $33,606.72 per month to
$34,614.92 per month;
 
 
2

--------------------------------------------------------------------------------

 
THIRD AMENDMENT TO OFFICE LEASE (continued)
 
 
Commencing April 1, 2019 and continuing through March 31, 2020, the Fixed
Monthly Rent payable by Tenant shall increase from $34,614.92 per month to
$35,653.37 per month;
 
Commencing April 1, 2020 and continuing through March 31, 2021, the Fixed
Monthly Rent payable by Tenant shall increase from $35,653.37 per month to
$36,722.97 per month; and
 
Commencing April 1, 2021 and continuing throughout the remainder of the Extended
Term, the Fixed Monthly Rent payable by Tenant shall increase from $36,722.97
per month to $37,824.66 per month.
 
Notwithstanding the foregoing, Tenant shall be permitted to defer fifty percent
(50%) of the Fixed Monthly Rent due for the Phase I Expansion Premises for the
period April 1, 2011 through November 30, 2012 and fifty percent (50%) of the
Fixed Monthly Rent due for the Phase II Expansion Premises for the period April
1, 2011 through November 30, 2012 (collectively, such amounts shall be added to
the “Rent Deferral Amount” defined in Section 6(a) of the Second Amendment).
 
5.
Amendment of Section 5.1 of Exhibit B of the Second Amendment. Section 5.1 of
Exhibit B of the Second Amendment is hereby deleted in its entirety and replaced
with the following:

 
5.1 Allowance. In accordance with the terms and procedures specified below,
Landlord shall pay to Tenant for the Improvements, an allowance, not to exceed
the sum of $25.00 per square foot of Rentable Area within the Expansion Premises
to be applied solely to the construction of Improvements in the Expansion
Premises and an allowance not to exceed the sum of $10.00 per square foot of
Rentable Area within Existing Premises to be applied solely to the construction
of Improvements in the Existing Premises (collectively, the “Allowance”). The
Allowance shall be available for disbursement to the Tenant after January 1,
2011 and through December 1, 2011, subject to a day for day extension for any
Landlord Caused Delay, Force Majeure event or in the event the Phase I Expansion
Premises are delivered after December 1, 2010 or the Phase II Expansion Premises
are delivered after January 1, 2010, and Landlord shall have no obligation to
disburse the Allowance prior to January 1,2011 or after December 1, 2011,
subject to a day for day extension for any Landlord Caused Delay, Force Majeure
event or in the event the Phase I Expansion Premises are delivered after
December 1, 2010 or Phase II Expansion Premises are delivered after January 1,
2010 (provided that if Tenant has complied with all of the conditions precedent
required for disbursement of the Allowance prior to December 1, 2011 but
Landlord has not yet disbursed such the amount requested then, subject to
Tenant’s compliance with the terms and conditions of this Exhibit B, Tenant
shall be entitled to such disbursement).
 
6.
Warranty of Authority. If Landlord or Tenant signs as a corporation or a
partnership, each of the persons executing this Third Amendment on behalf of
Landlord or Tenant hereby covenants and warrants that the corporation executing
hereinbelow is a duly authorized and existing entity that is qualified to do
business in California; that the person(s) signing on behalf of either Landlord
or Tenant have full right and authority to enter into this Third Amendment; and
that each and every person signing on behalf of either Landlord or Tenant are
authorized in writing to do so.

 
7.
Successors and Heirs. The provisions of this Third Amendment shall inure to the
benefit of Landlord’s and Tenant’s respective successors, assigns, heirs and all
persons claiming by, through or under them.

 
8.
Confidentiality. Except as may be required by law, Landlord and Tenant agree
that the covenants and provisions of this Third Amendment shall not be divulged
to anyone not directly involved in the management, administration, ownership,
lending against, or subleasing of the Premises, other than Tenant’s or
Landlord’s counsel-of-record or leasing or sub-leasing broker of record.

 
9.
Governing Law. The provisions of this Third Amendment shall be governed by the
laws of the State of California.

 
 
10. Reaffirmation. Landlord and Tenant acknowledge and agree that the Lease, as
amended herein, constitutes the entire agreement by and between Landlord and
Tenant relating to the Premises, and supersedes any and all other agreements
written or oral between the parties hereto. Furthermore, except as modified
herein, all other covenants and provisions of the Lease shall remain unmodified
and in full force and effect.

 
 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this document as of
the day and year written below.
 
LANDLORD:
 
TENANT:
     
DOUGLAS EMMETT 2000, LLC, a
Delaware limited liability company
 
REACHLOCAL, INC.,
a Delaware corporation
     
By:          DOUGLAS EMMETT
               MANAGEMENT, LLC, a Delaware
               limited liability company, Its Agent
         
By:          DOUGLAS EMMETT
                MANAGEMENT, INC., a Delaware
                corporation, Its Manager
 
By:        /s/ Ross G. Landsbaum                   
              Ross G. Landsbaum, CFO
     
By:          /s/ Kenneth M. Panzer                      
               Kenneth M. Panzer, COO
   
Dated:    July 22, 2011
 
   


